PER CURIAM.
The appellants did not appear in person or through counsel when this case was called for argument on the date it had been docketed for hearing, nor was any brief filed on their behalf. The attorney for the appellants has in fact by letter informed this Court that he did not intend to appear for argument since in his opinion the subject matter of the suit is now moot. The appeal is therefore considered abandoned, and it will accordingly be dismissed. Rule VII, Section 4(b), Uniform Rules of the Courts of Appeal. See also Wyatt v. Wyatt, 232 La. 467, 94 So.2d 439; Brumfield v. Giles, 231 La. 84, 85, 90 So.2d 786, 787; Rich Plan of Central Louisiana v. Hawthorne, La.App. 3 Cir., 124 So.2d 350; Daunis v. Maryland Cas. Co., La.App. 2 Cir., 115 So.2d 225; Couvillion v. Payne, La.App. 2 Cir., 103 So.2d 524; Mitchell v. Martin, La.App. 1 Cir., 86 So.2d 211; Pharis v. Jowers, La.App. 2 Cir., 85 So.2d 389.
Appeal dismissed.